Citation Nr: 1008120	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  04-20 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a disability of the 
low back.

2.  Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to a disability of the low 
back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 
1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 2005, the Veteran testified at a videoconference 
hearing chaired by the undersigned.  A transcript of the 
proceeding is in the claims folder.

In March 2006, the Board remanded the case to permit further 
development of the claim.  The issue of service connection 
for a bilateral knee disability being remanded is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The Veteran sustained a low back injury during service; he is 
currently diagnosed with a low back disability; his low back 
disability is related to the low back injury he sustained in 
service.




CONCLUSIONS OF LAW

The Veteran's low back disability was incurred in or caused 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that the Veteran 
is entitled to service connection for a disability of the low 
back.  Initially, the Board notes that VA has a duty to 
notify and assist claimants in substantiating claims for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In an 
April 2006 letter, VA informed the Veteran of the evidence VA 
had received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claim.  The same 
letter also informed the Veteran about how effective dates 
and disability ratings are assigned.  Thereafter, the Appeals 
Management Center (AMC) readjudicated the claim by issuing a 
supplemental statement of the case (SSOC) in November 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
a subsequent readjudication, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that when the Board addresses a question 
that has not been addressed first by the RO, it must consider 
whether the claimant was given adequate notice, and if not, 
whether the claimant was prejudiced thereby).

Here, the RO obtained the Veteran's service treatment 
records, private treatment records, Social Security 
Administration (SSA) disability records, and pertinent 
private treatment records.

In addition, the Veteran was afforded a VA examination in 
July 2003.  VA-provided medical examinations must be legally 
"adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).  To that end, examinations must be both "thorough 
and contemporaneous."  Caluza v. Brown, 7 Vet. App. 498, 
505-506 (1995); accord Palczewski v. Nicholson, 21 Vet. App. 
174, 181 (2007).  A thorough examination "must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions."  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  In other words, it must provide 
"sufficient detail" to enable the Board to make a "fully 
informed evaluation."  Id.

The Board finds that the examination was thorough and 
contemporaneous.  The examiner reviewed the claims file, 
discussed the Veteran's pertinent medical history, and made 
thorough and detailed notes.  Accordingly, the examination 
was legally adequate.

In sum, the Board finds that the duty to assist has been 
fulfilled in every respect.


II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
1131, 5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Service connection may also be granted 
for chronic disorders, such as arthritis, when manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).

The Veteran contends he is entitled to service connection for 
a disability of the low back.  Specifically, the Veteran 
contends he strained his low back during service while he was 
lifting heavy, movie-theater folding chairs as part of his 
assigned duties.  He recalls that he had to stack the chairs 
very high.  After stacking one particular chair, he felt 
something snap in his back, and he fell to the floor in pain.

According to the Veteran's sworn testimony, the Veteran 
sought medical treatment immediately after straining his 
back.  The pain did not resolve, however, and he returned for 
treatment three days later, and again (a third time) shortly 
thereafter.  The Veteran testified that his examiners treated 
his complaints of pain as "phony," and that the last time 
he sought treatment, the examiner told him that the reason 
his back pain was not resolving was probably because he was 
playing around all night and not getting enough rest; and 
that if his pain did not resolve, the Veteran would have to 
be hospitalized where his examiners could make certain he was 
getting enough rest.  The Veteran found these visits so 
humiliating that he swore he would never go back to that 
hospital again, for his back pain, no matter what.  He 
testified that although his back pain continued to affect 
him, he did not seek additional medical treatment for it 
while he was in service.

Service treatment records show that in October 1954 the 
Veteran sought treatment for back and foot pain, and for 
kidney pain.  The Veteran was diagnosed with pes planus.

On two occasions in June 1955 the Veteran sought medical 
treatment for back pain.  On June 27, 1955, he was diagnosed 
with lumbosacral sprain due to lifting.  A treatment notation 
dated June 30, 1955, stated that if the Veteran's condition 
did not improve, he was to be hospitalized after July 4, 
1955.

On July 19, 1955, the Veteran again sought treatment for his 
low back pain.  The examiner pinpointed the pain as being 
between L-3 and L-4.

Service treatment records also show that the Veteran was 
involved in at least two car accidents during service.  They 
do not indicate, however, that the Veteran complained of or 
was treated for any back conditions in relation to those 
accidents.  (After a November 1956 automobile accident, 
doctors suspected that the Veteran may have fractured several 
ribs in the accident but X-rays were negative.  In December 
1957, the Veteran's vehicle rolled over twice and the Veteran 
was rendered unconscious for a time.  After the accident, the 
Veteran complained of neck pain and headaches.)

The separation examination is void of any complaints or 
diagnoses of low back pain.  The Veteran explains the absence 
of any complaints of back pain on the separation examination 
report by stating that by the time of his separation 
examination (approximately three years after his injury), his 
back did not hurt all the time, and further, he had "no 
reason to believe anyone cared."

To corroborate the Veteran's testimony and other lay 
statements, the Veteran submitted a lay statement from a 
fellow serviceman (C.J.) with whom he shared living quarters 
during service.  In pertinent part, the statement reads:  
"[The Veteran] and I work[ed] on the same crew and lived in 
the same barracks.  We were good friends.  It was on several 
occasions that I noticed [the Veteran] having problems with 
back pain, especially in the mornings.  It was difficult for 
him to bend over.  He didn't complain a lot, but I could see 
that he was hurting."  The letter also stated that he (C.J.) 
served in the Air Force from 1956 to 1966.

In addition, the Veteran submitted a letter from his wife, 
who stated that when she first met the Veteran in 1960 
(approximately two years after the Veteran's separation from 
service), she learned that he was "suffering with back 
pain" and that he had hurt his back during service while 
stationed in Oklahoma.  The wife's statement also affirms 
that the Veteran has experienced back pain for the entirety 
of their marriage.

Turning to the post-service medical evidence, the record 
shows that the Veteran sought regular private medical 
treatment for his back from August 1996 to May 1997.  The 
August 1996 treatment note indicates that the Veteran had not 
had back pain "for years," but that he did have back pain 
"years ago."  Specifically, the back pain in August 1996 
was brought on when the Veteran was helping someone move.

In September 1996, the Veteran underwent a magnetic resonance 
image (MRI) of the lumbar spine.  The MRI revealed posterior 
disc bulges and mild protrusions at the L2-L3, L3-L4, L4-L5, 
and L5-S1 levels, with no significant spinal stenosis.  There 
was also mild narrowing at the left L5-S1 level as a result 
of a left lateral bulging disc.  There was no significant 
right neural foraminal narrowing.  Finally, there was 
osteophytic spurring of the left L5-S1 facet joint with a 
spur projecting into the posterior aspect of the lateral 
recess.

A private treatment record dated October 1996 shows that the 
Veteran sought treatment for low back pain that he reported 
began in August 1996 when he was moving some boxes.  He also 
reported some numbness in the right lower extremity.  He 
reported that such numbness preexisted his August 1996 low 
back strain.

In October 1996, Social Security Administration (SSA) 
determined that the Veteran was disabled, effective August 
1996, for disorders of the back and degenerative joint 
disease.  A review of SSA records shows that SSA's disability 
determination was based on the Veteran's back and knee 
disabilities.  SSA did not consider any medical records that 
are not included in the Board's discussion here.

An October 2002 letter from the Veteran's private physician 
indicated that the Veteran had chronic back pain that was, in 
the physician's opinion, "a worsening of the low back 
problem that he had when he was in the service in 1955."

In July 2003, the Veteran underwent a VA spine examination, 
wherein the Veteran reported that he originally injured his 
back during service in 1955.  He reported that after service, 
he was employed as a carpenter in the 1960s, during which 
time he continued to experience back pain.  As to his current 
symptoms, the Veteran  reported continual numbness (for the 
last several years) in an area that spanned from just above 
the right knee to just below the right hip, on the lateral 
thigh; and numbness in both big toes.  He did not use a cane, 
crutch, or walking device; but he did wear a knee brace on 
the right knee.  The examiner noted that the Veteran's back 
condition seemed to affect the Veteran's gait.

The examiner diagnosed the Veteran with (1) chronic low back 
pain; (2) degenerative joint disease of the spine with 
spurring; (3) discogenic bulges noted at L2-L3, L3-L4, L4-L5, 
and L5-S1; (4) numbness, right lateral thigh, secondary to 
lumbar radiculopathy; and (5) numbness in toes, possible mild 
peripheral neuropathy.  The examiner opined that it was less 
likely than not that the Veteran's in-service lumbosacral 
strain-"a single incident"-was the cause of his 
degenerative joint disease of multiple discs in his back.

In June 2004, the Veteran obtained a second opinion, from the 
same private physician that provided the October 2002 
opinion.  In the June 2004 letter, the physician discussed 
the Veteran's service treatment records, including the three 
treatment visits for low back pain in June 1955 and July 
1955.  As to the absence of continued complaints of back pain 
(beyond July 1955), the physician wrote, "[The Veteran] 
assures me that even though he didn't continue to seek 
treatment[,] he continued to have back pain all the while he 
was on active duty in the service and in fact it got worse.  
It is his opinion[,] and I concur[,] that since there was no 
specific treatment for chronic back pain he felt there was no 
reason to continue to see the medical people.  At any rate my 
opinion is unchanged that the problem he's having at the 
present time was caused by an event which happened prior to 
June 27, 1955[,] while on active duty in the Air Force."

At the Veteran's videoconference hearing chaired by the 
undersigned judge, the Veteran stated that he first sought 
medical treatment for his back, after service, at a 
chiropractor's office in approximately 1961 (approximately 
three years after service).  Then, in the mid-1960s through 
1973 or 1974, he reports that he sought treatment from an 
orthopedist named Dr. Lang in Whittier, California.  The 
Veteran and VA have independently searched for those records, 
but to no avail.

After reviewing all the evidence, the Board finds that the 
evidence is at least in relative equipoise.  Therefore, the 
Board grants the Veteran's claim for service connection for a 
low back disability.

There is no doubt here that the Veteran suffered an in-
service low back injury and that he is currently diagnosed 
with a low back disability.  Accordingly, the only element of 
the Veteran's service-connection claim that is at issue is 
the nexus between the in-service injury and the currently 
diagnosed disability.  The Veteran presented evidence that 
included three nexus opinions-one from a VA examiner and two 
from the Veteran's private treating physician.

The VA examiner's opinion was negative.  The private 
examiner's opinions were positive.  Both examiners reviewed 
the Veteran's service treatment records and past medical 
history; both conducted thorough physical examinations; both 
apparently evaluated the Veteran's lay statements; and both 
provided at least some rationale for their respective 
opinions.  However, they came to differing conclusions.

The Board finds that all of the evidence here, including the 
conflicting nexus opinions, gives rise to at least a 
reasonable doubt as to the merit of the Veteran's claim.  If 
anything, the Board finds that the evidence here may weigh 
slightly in the Veteran's favor.  Specifically, the Veteran's 
statements of low back pain during service (that continued 
beyond July 1955) are confirmed by the statement of his 
fellow serviceman who observed the Veteran's pain firsthand.  
The Veteran's continued back pain is also confirmed by the 
Veteran's spouse, who attested that when she met the Veteran 
just two years after service, she also learned of his back 
pain at that time.  The Board finds it significant that these 
confirmatory statements were not available to the VA examiner 
at the time he conducted the VA examination in July 2003.

Not all the evidence, however, weighs in favor of the Veteran 
here.  For instance, the Veteran stated in January 2004 that 
from the date of his injury to the date of his separation 
from service, he was in "constant pain."  Three months 
earlier, however, in October 2003, the Veteran stated-in 
explaining the absence of any complaints of back pain on the 
separation examination report-that by the time of his 
separation examination (approximately three years after his 
injury), his back did not hurt all the time.  As to these 
apparently inconsistent statements, the Board finds that they 
are relatively insignificant.  Regardless of whether the 
Veteran's back pain was constant or intermittent during 
service, the fact remains that he suffered an in-service low 
back injury.  Moreover, the examiner who provided the 
positive nexus opinions here addressed and overcame the 
negative implications of a several-year-span during service 
wherein the Veteran did not seek medical treatment for his 
continued back pain; and the Board finds that the examiner's 
opinion is sound regardless of whether he was basing his 
opinion on the Veteran's report of constant pain or 
intermittent pain.

Before closing, the Board also addresses an August 1996 
treatment note that indicated that the Veteran had been pain-
free for years before he re-injured his back (in August 1996) 
while moving boxes, and that the Veteran had experienced back 
pain in the past (years ago).  This treatment note is 
evidence (not necessarily conclusive evidence) of lack of 
continuity of symptomatology.  Even so, although continuity 
of symptomatology is one theory of entitlement to service 
connection, it is not a required element of a claim for 
direct service connection, which is what the Board has 
recognized and granted here.  In addition, the Board notes 
that the examiner who provided the positive nexus opinions 
here was necessarily aware of any gap in the Veteran's 
symptomatology (as indicated by the August 1996 treatment 
note) because the author of the August 1996 treatment note 
and the author of the positive nexus opinions was the same 
physician.


ORDER

Entitlement to service connection for a low back disability 
is granted.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a disability of the 
knees.

The Veteran contends he is entitled to service connection for 
a disability of the knees.  As discussed above, generally, to 
establish service connection, a veteran must show evidence of 
a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 
C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).

In this case, the Veteran contends that his disability of the 
knees is secondary to his service-connected low back 
disability (service connection for a low back disability 
being granted by this order).  Specifically, the Veteran 
contends that in order to walk without pain in his low back, 
he has to carry most if not all of his weight on his right 
leg.  Consequently, his right knee has become the major load 
bearer and, he contends, has led directly to his current 
disability of both knees.

Service treatment records are void of any complaints of, 
treatment for, or diagnoses of any knee problems.

Post-service medical evidence shows that the Veteran 
underwent a right knee arthroscopy in July 1995 and a left 
knee arthroscopy in September 1998.  A private treatment note 
dated August 2002 shows that the Veteran continued to 
experience pain in the right knee, but not in the left knee.  
The examiner diagnosed the Veteran with right knee 
degenerative arthrosis.

(The Board notes that it appears from the record that, at 
times, the Veteran seems to be claiming service connection 
for only a right knee disability, and not for a disability of 
both knees.  Nevertheless, the Board gives a liberal reading 
to the Veteran's claim, and accordingly treats it as a claim 
for a disability of both knees.)

As noted above, the Veteran contends that his knee 
disabilities are related to his service-connected low back 
disability.  It is well settled that neither the Board nor a 
person who lacks the relevant medical training is qualified 
to render etiology opinions that require medical experience, 
training, or education.  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 86 
(2006).  Because opining as to the relationship between the 
Veteran's current knee disabilities and his low back 
disability requires medical training, the Veteran is not 
qualified to render, on his own accord, a competent nexus 
opinion.  Moreover, the Board is unable to find in the record 
any competent nexus opinion linking the Veteran's knee 
disabilities to his low back disability.  Therefore, the 
Board must remand the claim so that a competent nexus opinion 
can be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
orthopedic VA examination for the 
purpose of ascertaining (1) the current 
status of any diagnosed disabilities of 
either knee; (2) whether any currently 
diagnosed right or left knee disability 
is causally related to the Veteran's 
period of active service; and (3) 
whether any currently diagnosed right 
or left knee disability is causally 
related to the Veteran's service-
connected low back disability.  The 
examination report should reflect that 
the examiner reviewed the claims 
folder.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale, with citation to 
relevant medical findings and lay 
statements.

Based on a review of the claims folder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that any disability of either 
knee is (1) causally related to the 
Veteran's period of active service or 
(2) causally related to the Veteran's 
service-connected low back disability.

2.  Then, the AMC should readjudicate 
the claims, and issue a supplemental 
statement of the case; and, allow the 
appropriate time for response before 
returning the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board, or by the U.S. Court of Appeals 
for Veterans Claims, for additional 


development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


